Case 4:20-cv-00624-ALM Document 17 Filed 11/20/20 Page 1 of 4 PageID #: 213




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

ADELA KNIGHT, DAN LEWALLEN,                       §
PAUL MEYER, ZHIGONG TANG, and                     §
MICHAEL WU                                        §   Civil Action No. 4:20-CV-00624
                                                  §   Judge Mazzant
       Plaintiffs,                                §
                                                  §
v.                                                §
                                                  §
ROBINSON RIDGE HOMEOWNERS’                        §
ASSOCIATION, INC., ALEX ROMERO,                   §
BEN (BENITO) GONZALEZ, KACIE                      §
PACKER, KIM RIVERS a/k/a KIMBERLY                 §
S. WILSON, CANDISS YOUNG, and                     §
4CSONS GROUP, LLC d/b/a 4SIGHT                    §
PROPERTY MANAGEMENT,                              §
                                                  §
       Defendants.                                §


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants’ Rule 12(b)(6) Motion to Dismiss. (Dkt. #10).

Having considered the motion and the relevant pleadings, the Court finds that Plaintiffs should be

given leave to amend their complaint, and the Motion should be denied as moot subject to

reinstatement.

                                       BACKGROUND

       Plaintiffs Adela Knight, Dan Lewallen, Paul Meyer, Zhigong Tang, and Michael Wu are

individuals who own property in Denton County, Texas. On June 26, 2020, Plaintiffs filed their

original petition in state court against Robinson Ridge Homeowners’ Association, Inc., Alex

Romero, Ben (Benito) Gonzalez, Kacie Packer, Kim Rivers a/k/a Kimberly S. Wilson, Candiss

Young, and 4Csons Group, LLC d/b/a 4Sight Property Management.
 Case 4:20-cv-00624-ALM Document 17 Filed 11/20/20 Page 2 of 4 PageID #: 214




        On August 14, 2020, Defendants filed a notice of removal, and Plaintiffs filed an amended

complaint on September 18, 2020. In their amended complaint, Plaintiffs alleged that on March

16, 2020, defendant Alex Romero signed and recorded in the real property records of Denton

County, Texas, a document titled “Rules and Regulations Governing Leasing and Rental

Properties Robinson Ridge Homeowners’ Association, Inc.” (“Rules”), and that the rules “were

improperly passed, are improper on their face, have a disparate impact on minorities, violate

housing laws, violate property owner association laws, are not reasonably related to resolve any

ongoing issue or problem within the community, are vague and arbitrary, and tortuously interfere

with prospective business of Plaintiffs.” (Dkt. #7 at pp. 3-4). Plaintiffs allege the alterations to the

Rules require Home Owners’ Association member vote and that “[t]he Rules have a disparate

impact on minorities and are racist.” (Dkt. #7 at p. 5). Specifically, Plaintiffs are seeking

declaratory judgment that “the Rules are without effect and are rescinded,” (Dkt. #7 at p. 8), and

present claims for tortious interference with contracts, negligence, and common law civil

conspiracy. (Dkt. #7 at pp. 9-10). To support their claims, Plaintiffs assert the Rules “arbitrarily

limit[] opportunities to rent to minorities. . . ,” “prohibit the leasing to a tenant who has almost any

criminal record. . . ,” “require leases and tenants [to] be screened by the Board before a lease could be

entered into. . . ,” and “prevent owners . . . from listing and renting their home on Air BNB, or at

home or Vacation by Owner. . . .” (Dkt. #7 pp. 5-7).

        On October 8, 2020, Defendants filed this Motion to Dismiss claiming Plaintiffs failed to

state any claims upon which relief may be granted, and Plaintiffs responded to the Motion on

October 29, 2020.




                                                   2
 Case 4:20-cv-00624-ALM Document 17 Filed 11/20/20 Page 3 of 4 PageID #: 215




                                       LEGAL STANDARD

        The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in the plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

        In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556



                                                   3
     Case 4:20-cv-00624-ALM Document 17 Filed 11/20/20 Page 4 of 4 PageID #: 216




    U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

    if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

    facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims

    or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

    evaluation will “be a context-specific task that requires the reviewing court to draw on its judicial

    experience and common sense.” Iqbal, 556 U.S. at 679.

           Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

    accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

    Twombly, 550 U.S. at 570).

                                               ANALYSIS

           After reviewing the complaint, amended complaint, motion to dismiss, response, and

    supplemental authorities, the Court finds that Plaintiffs should be given leave to amend their

    complaint to plead facts with more specificity and to allege facts that support the robust causality

    requirement required at the prima facie stage for their Fair Housing Act claims.

.                                            CONCLUSION

           It is therefore ORDERED that Defendants’ Rule 12(b)(6) Motion to Dismiss (Dkt. #10) is

    hereby DENIED as moot subject to reinstatement if no amended complaint is filed by December

    4, 2020.

         SIGNED this 20th day of November, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE



                                                     4
